         Case 3:18-cv-02082-MPS Document 124 Filed 04/30/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

     ELIYAHU MIRLIS,
          Plaintiff,

           v.                                                 No. 3:18cv2082(MPS)

     SARAH GREER,
          Defendant.


                    RULING ON MOTION FOR RECONSIDERATION

        Defendant Sarah Greer moves for reconsideration of the Court's ruling on the plaintiff's

motion for default judgment. ECF No. 118. She attaches to her motion various documents

concerning her finances that were not before the Court and argues that the Court should reconsider

its decision in light of these documents under Fed. R. Civ. P. 59(e) and alternatively, 60(b)(6). For

the reasons set forth herein, the motion is denied.

I.      BACKGROUND

        Plaintiff Eliyahu Mirlis is a judgment creditor of Daniel Greer and the Yeshiva of New

Haven, Inc. ("Yeshiva"), a school Greer operated, with respect to a $21 million federal court

judgment. He brought this action against Sarah Greer, Daniel Greer's wife, alleging that Daniel

Greer and the Yeshiva transferred property to her in an effort to benefit the Greers and prevent

Mirlis from collecting the judgment.1 The alleged fraudulent transfers included contributions from

the Yeshiva to Sarah Greer's retirement account. ECF No. 3 at ¶ 47.




1
  The complaint alleged intentional fraudulent transfer in violation of Conn. Gen. Stat. § 52-
552e(a)(1); constructive fraudulent transfer in violation of Conn. Gen. Stat. § 52-552f(a) and Conn.
Gen. Stat. § 52-552e(a)(2); common law fraudulent transfer; unjust enrichment; and constructive
trust. ECF No. 3.
         Case 3:18-cv-02082-MPS Document 124 Filed 04/30/21 Page 2 of 6




       The plaintiff served discovery requests seeking the defendant's financial information,

including her retirement account. Despite the Court's orders, the defendant did not comply. On

June 2, 2020, the Court entered a default under Fed. R. Civ. P. 37(b)(2) because of the defendant's

persistent noncompliance with and failure to respond to discovery orders. ECF No. 102 (setting

forth in detail the chronology of the defendant's noncompliance and basis for the order). On June

30, 2020, the plaintiff filed a motion for default judgment under Fed. R. Civ. P. 55(b)(2). ECF

No. 103. The plaintiff submitted evidence that the defendant, who is employed by the Yeshiva

and is its sole employee, receives retirement benefits from the Yeshiva which are deposited in an

account in her name at MassMutual. ECF No. 104-9 at 4-5. The plaintiff argued that certain

retirement contributions made to the defendant were fraudulent transfers and sought them as

damages. ECF No. 108, 113-1. In particular, the plaintiff argued that the amount of retirement

benefits the Yeshiva paid to the defendant's retirement account increased in 2017, the year the jury

verdict was reached. The plaintiff alleged that these fraudulent retirement account transfers totaled

$276,925.74.11 based on evidence he provided including the defendant's W2 statements and

cancelled checks from the Yeshiva payable to the defendant's MassMutual account.2 ECF Nos.

104, 110. The defendant did not submit any evidence in response to the plaintiff's motion for

default judgment. ECF No. 106. On January 4, 2021, the Court granted the motion for default

judgment and awarded damages of $121,925.74 as to the fraudulent retirement account transfers.

ECF No. 115 at 15. The defendant now seeks reconsideration of this aspect of the Court's decision.

II.    LEGAL STANDARD

       A.      Rule 59(e)




2
  The plaintiff observed that he was hampered in his efforts to establish damages because of the
"[d]efendant's discovery failures." ECF No. 104 at 6.
                                                 2
           Case 3:18-cv-02082-MPS Document 124 Filed 04/30/21 Page 3 of 6




       Under District of Connecticut Local Rule of Civil Procedure 7(c), a party may file a motion

for reconsideration, which is “equivalent as a practical matter to a motion for amendment of

judgment under Fed. R. Civ. P. 59(e).” Salvagno v. Williams, No. 3:17-CV-2059 (MPS), 2019

WL 2720758, at *4 (D. Conn. June 27, 2019); City of Hartford v. Chase, 942 F.2d 130, 133 (2d

Cir. 1991). "Reconsideration motions are 'a mechanism for extraordinary judicial relief invoked

only if the moving party demonstrates exceptional circumstances.'" Wachovia Mortg., FSB v.

Toczek, 841 F. App'x 267, 272 (2d Cir. 2021) (quoting Ruotolo v. City of New York, 514 F.3d 184,

191 (2d Cir. 2008)).

       [A] party may move for reconsideration and obtain relief only when the [party]
       identifies an intervening change of controlling law, the availability of new
       evidence, or the need to correct a clear error or prevent manifest injustice…. The
       standard for granting such a motion is strict, and reconsideration will generally be
       denied unless the moving party can point to controlling decisions or data that the
       court overlooked – matters, in other words, that might reasonably be expected to
       alter the conclusion reached by the court.

Cho v. Blackberry Ltd., 991 F.3d 155, 170 (2d Cir. 2021) (internal quotation marks and citations

omitted). "A Rule 59(e) motion 'may not be used to relitigate old matters, or to raise arguments or

present evidence that could have been raised prior to the entry of judgment.'" 4 Pillar Dynasty LLC

v. New York & Co., Inc., 933 F.3d 202, 216 (2d Cir. 2019) (quoting Exxon Shipping Co. v. Baker,

554 U.S. 471, 485 n.5 (2008)). “A motion for reconsideration is committed to the sound discretion

of the court.” Dingwell v. Cossette, No. 3:17-CV-01531(KAD), 2021 WL 413619, at *1 (D. Conn.

Feb. 5, 2021) (internal quotation marks and citation omitted).

       B.      Rule 60(b)

       Rule 60(b) provides that a court may relieve a party from a final judgment for the following

reasons:

       (1) mistake, inadvertence, surprise, or excusable neglect;



                                                3
         Case 3:18-cv-02082-MPS Document 124 Filed 04/30/21 Page 4 of 6




       (2) newly discovered evidence that, with reasonable diligence, could not have been
       discovered in time to move for a new trial under Rule 59(b);
       (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
       misconduct by an opposing party;
       (4) the judgment is void;
       (5) the judgment has been satisfied, released, or discharged; it is based on an earlier
       judgment that has been reversed or vacated; or applying it prospectively is no longer
       equitable; or
       (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b).

       "A motion for relief from judgment is generally not favored and is properly granted only

upon a showing of exceptional circumstances." United States v. International Broth. of Teamsters,

247 F.3d 370, 391 (2d Cir. 2001). "Generally, courts require that the evidence in support of the

motion to vacate a final judgment be highly convincing, … that a party show good cause for the

failure to act sooner …, and that no undue hardship be imposed on other parties." Kotlicky v. U.S.

Fid. & Guar. Co., 817 F.2d 6, 9 (2d Cir. 1987). The “burden of proof is on the party seeking relief

from judgment,” in this case the defendant. International Broth. of Teamsters, 247 F.3d at 391.

III.   DISCUSSION

       A.      Rule 59(e) Motion

       The defendant argues that the Court should reconsider its decision in order to consider

purported statements from MassMutual, which she attached to the motion, concerning the

Yeshiva's contributions to her retirement account. ECF No. 118-1 – ECF No. 118-7. She states

that "[w]hether the exhibits attached constitute newly discovery evidence or whether a

reconsideration is necessary to avoid an error of evidence, this matter is appropriate to avoid a

manifest injustice." ECF No. 118 at 5.

       The defendant claims that she did not submit the exhibits earlier because she "had no

knowledge of the family's finances," and that her husband was incarcerated and as a result of the



                                                4
         Case 3:18-cv-02082-MPS Document 124 Filed 04/30/21 Page 5 of 6




pandemic, it was difficult to communicate with him. ECF No. 118 at 7. But as the plaintiff points

out, the information that the defendant asks the Court to consider – her purported retirement

account statements – can hardly be considered "new evidence." ECF No. 120 at 2. Indeed, the

defendant has not demonstrated that the records were unavailable to her -- that she could not have

obtained the documents before judgment entered merely by requesting the statements from

MassMutual. Simply put, there is no reason that the defendant could not have offered this evidence

earlier, and no reason for her failure to produce this evidence in discovery, in response to specific

requests, regarding her retirement account. That she has decided to produce these documents now

does not make them new. See Garraway v. Newcomb, 154 F. App'x 258, 260 (2d Cir. 2005)

(district court did not abuse its discretion in denying a motion for reconsideration where the movant

“sought to introduce some new evidence... [which] was available to him at the time of the original

summary judgment motion”).

        Nor has the defendant identified any manifest injustice. "The manifest injustice standard

is, by definition, deferential to district courts and provide[s] relief only in the proverbial rare case."

Corsair Special Situations Fund, L.P. v. Nat'l Res., 595 F. App'x 40, 44 (2d Cir. 2014) (internal

quotation marks and citation omitted). As indicated, the defendant was apprised of the plaintiff's

arguments and evidence he offered in support of his claim concerning her retirement benefits but

declined to offer any evidence in response. According to the defendant, the Court's ruling resulted

in a manifest injustice to her and the Court should now permit her to offer evidence that was

indisputably available to her during the litigation. However, as the Second Circuit has stated, "a

judgment in a civil case does not constitute 'manifest injustice' where the movant's arguments for

relief were available to the [party]" and the party "proffer[s] no reason for [its] failure to raise the

arguments.” In re Johns–Manville Corp., 759 F.3d 206, 219 (2d Cir. 2014) (internal quotation



                                                    5
         Case 3:18-cv-02082-MPS Document 124 Filed 04/30/21 Page 6 of 6




marks omitted). See Corsair Special Situations Fund, L.P., 595 F. App'x at 44 ("Where a party

with all the necessary time and resources fails to raise an obvious challenge to a writ of

garnishment, we do not find the imposition of a higher monetary judgment than the party deems

appropriate to constitute a 'manifest injustice.'”)

       B.      Rule 60(b) Motion

       Fed. R. Civ. P. 60(b) also provides no basis to vacate the judgment. The defendant

cursorily asserts that relief is warranted under Rule 60(b)(1) and/or (b)(2) because the information

she submitted with her motion "constitute[s] either newly discovered evidence or excusable

neglect." ECF No. 118 at 6. It is neither.

       The defendant also claims that relief is warranted under Rule 60(b)(6) because "the facts

here constitute an extraordinary circumstance." ECF No. 118 at 6. Rule 60(b)(6) is a catch-all

provision that is properly invoked only when there are extraordinary circumstances justifying

relief, when the judgment may work an extreme and undue hardship, and when the asserted

grounds for relief are not recognized in clauses (1) – (5) of the Rule. Nemaizer v. Baker, 793 F.2d

58, 63 (2d Cir. 1986). But the defendant has not identified any “extraordinary circumstances” that

would “justify[ ] relief” under Rule 60(b)(6). Id.

IV.    CONCLUSION

       For these reasons, the defendant's motion for reconsideration (ECF No. 118) is DENIED.

IT IS SO ORDERED.

                                                                          /s/
                                                               Michael P. Shea, U.S.D.J.
Dated: Hartford, Connecticut
       April 30, 2021




                                                      6
